DEBT SETTLEMENT AGREEMENT




THIS DEBT SETTLEMENT AGREEMENT (the “Agreement”) is entered into effective as of
the 12th day of January, 2016 (the “Effective Date”), by and between ERWIN
VAHLSING (“Creditor”); and, ALKAME HOLDINGS, INC. (“ALKM”). Creditor and ALKM
are sometimes referred to collectively herein as the “Parties”, and each
individually as a “Party”.




RECITALS




A.

Creditor has previously provided services to ALKM, which services have been
completed and Creditor has performed in all full. Creditor is entitled to all
amounts due and outstanding.




B.

ALKM owes Creditor the sum of Eight Two Thousand Five Hundred Thirty Dollars and
Four Cents ($82,530.04) as of the Effective Date, without offset, deduction, or
interest (the “Owed Amount”).




C.

The parties desire to convert the Owed Amount into a convertible promissory
note, as provided for herein (the “Note”), with no additional payment of any
other consideration. Upon issuance, the Note shall represent the obligation owed
to Creditor by ALKM in place of the Owed Amount.




D.

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:




1.

Owed Amount. The Owed Amount is true and correct as of the Effective Date.
Creditor has performed all services required of it and is fully and legally
entitled to payment of the entire Owed Amount with no deductions, reductions,
set-offs, or defenses of any kind in favor of ALKM.




2.

Issuance of the Note. The Note shall be issued and delivered upon execution of
this Agreement, in the form of Exhibit “A”, attached hereto and incorporated
herein by reference. The Note is being issued solely in exchange for and as
payment of the Owed Amount. Creditor shall be entitled to all rights and
preference under the Note and shall not be further obligated to provide any
further services or consideration of any kind for the Note.




3.

Creditor’s Rights. The Owed Amount represents all amounts owed by ALKM to
Creditor as of the Effective Date, with no other amounts owed. Upon delivery of
the Note to Creditor, the Owed Amount shall be represented by the Note, and all
rights of Creditor with regard to the Owed Amount shall be represented by the
Note. Creditor’s sole remedy shall be to proceed under the Note and not under
any other remedy for collection of the Owed Amount.




4.

Closing and Agreement. Subject to and in accordance with the terms and
conditions set forth in this Agreement, Creditor hereby agrees to accept the
Note as full and complete replacement of the Owed Amount, and ALKM hereby agrees
to issue and deliver the Note to Creditor and his duly appointed assigns in
place of the Owed Amount. The closing of the transactions contemplated hereunder
(the “Closing”) shall take place immediately upon delivery of the Note.




5.

Terms and Conditions Concerning the Note. In addition to all other terms and
conditions contained herein, the Parties hereby agree as follows with regard to
the Note:




a.

The Note shall be dated and deemed issued as of the Effective Date.




b.

The Note shall accrue interest as of the Effective Date.




c.

The Note provides for a conversion feature in favor of Creditor.

 

d.

The Note is assignable, in full or in part, by Creditor.




6.

Representations of Creditor. Creditor hereby represents and covenants to ALKM
that as of the Effective Date:




a.

Creditor has all requisite authority to execute and deliver this Agreement and
any other document contemplated by this Agreement and to perform its obligations
hereunder and to consummate the transactions hereunder. This Agreement has been
duly executed and delivered by Creditor and constitutes the legal, valid, and
binding obligations of Creditor, enforceable against Creditor in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, fraudulent conveyance or transfer, moratorium, or
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles relating to enforceability (regardless of whether
considered in a proceeding at law or in equity).




b.

Creditor has not assigned any portion of the Owed Amount to any other person.




c.

Creditor is an “accredited investor” within the meaning of Regulation D, Rule
501(a), promulgated by the Securities and Exchange Commission under the
Securities Act of 1933, as amended (the “Securities Act”).




d.

Creditor understands that neither the Note nor the shares to be issued upon
conversion of the Note have been, and may not be, registered under the
Securities Act by reason of a specific exemption from the registration
provisions of the Securities Act, the availability of which depends upon, among
other things, the bona fide nature of the investment intent and the accuracy of
Creditor’s representations as expressed herein or otherwise made pursuant
hereto.




e.

Creditor has substantial experience in evaluating and investing in securities of
companies similar to the ALKM and acknowledges that it can protect its own
interests. Creditor has such knowledge and experience in financial and business
matters so it is capable of evaluating the merits and risks of its investment in
ALKM.




f.

Neither Creditor nor any of its officers and directors, if a legal entity, are
now, or have been in the last 90-days, officers or directors of ALKM, or
beneficial holders of 10% or more of the equity securities of the Company, or in
any way an affiliate of the Company, as such term is defined under the
Securities Act.




6.

Representations of ALKM. ALKM hereby represents and covenants to Creditor that
as of the Effective Date:




a.

ALKM has all requisite authority to execute and deliver this Agreement, the
Note, and any other document contemplated by this Agreement and to perform its
obligations hereunder and to consummate the transactions hereunder. This
Agreement and the Note have been duly executed and delivered by ALKM and
constitutes the legal, valid, and binding obligations of ALKM, enforceable
against ALKM in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, fraudulent
conveyance or transfer, moratorium, or similar laws affecting the enforcement of
creditors’ rights generally or by equitable principles relating to
enforceability (regardless of whether considered in a proceeding at law or in
equity).

 

 

1


 

 

 

              b.    The consummation by ALKM of the transactions herein
contemplated, including the execution, delivery and consummation of this
Agreement and the issuance of the Note, will not:




(i)

Violate any judgment, statute, law, code, act, order, writ, rule, ordinance,
regulation, governmental consent or governmental requirement, or determination
or decree of any arbitrator, court, or other governmental agency or
administrative body, which now or at any time hereafter may be applicable to and
enforceable against the relevant party, work, or activity in question or any
part thereof applicable to or binding upon ALKM or any of its assets;

 
               Violate (i) the terms of the Certificate of Incorporation or
Bylaws of ALKM; or, (ii) any material agreement, contract, mortgage, indenture,
bond, bill, note, or other material instrument or writing binding upon ALKM or
to which ALKM is subject;




(iii)

Accelerate or constitute an event entitling the holder of any indebtedness of
ALKM to accelerate the maturity of such indebtedness or to increase the rate of
interest presently in effect with respect to such indebtedness; or




(iv)

Result in the breach of, constitute a default under, constitute an event which
with notice or lapse of time, or both, would become a default under, or result
in the creation of any lien, security interest, charge or encumbrance upon any
part of the assets of ALKM or any other assets of ALKM under any agreement,
commitment, contract (written or oral) or other instrument to which ALKM is a
party, or by which any of its assets (or any part thereof) is bound or affected.




c.

No consents, approvals or other authorizations or notices, other than those
which have been obtained and are in full force and effect, are required by any
state or federal regulatory authority or other person or entity in connection
with the execution and delivery of this Agreement and the Note and the
performance of any obligations contemplated thereby.




7.

Additional Provisions.




a.

This Agreement may be executed in any number of counterparts, all of which when
taken together shall be considered one and the same agreement, it being
understood that all Parties need not sign the same counterpart. In the event
that any signature is delivered by Fax or by E-Mail, such signature shall create
a valid and binding obligation of that Party (or on whose behalf such signature
is executed) with the same force and effect as an original thereof. Any
photographic, photocopy, or similar reproduction copy of this Agreement, with
all signatures reproduced on one or more sets of signature pages, shall be
considered for all purposes as if it were an executed counterpart of this
Agreement.




b.

This Agreement, and all references, documents, or instruments referred to
herein, contains the entire agreement and understanding of the Parties in
respect to the subject matter contained herein. The Parties have expressly not
relied upon any promises, representations, warranties, agreements, covenants, or
undertakings, other than those expressly set forth or referred to herein. This
Agreement supersedes (i) any and all prior written or oral agreements,
understandings, and negotiations between the Parties with respect to the subject
matter contained herein; and, (ii) any course of performance and/or usage of the
trade inconsistent with any of the terms hereof.




c.

Each and every provision of this Agreement is severable and independent of any
other term or provision of this Agreement. If any term or provision hereof is
held void or invalid for any reason by a court of competent jurisdiction, such
invalidity shall not affect the remainder of this Agreement.




d.

This Agreement shall be governed by the laws of the State of New York, without
giving effect to any choice or conflict of law provision or rule (whether of the
State of New York or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of New York. If any court
action is necessary to enforce the terms and conditions of this Agreement, the
Parties hereby agree that the New York Supreme Court, New York County, shall be
the sole jurisdiction and venue for the bringing of such action.




e.

The Parties agree that irreparable damage would occur in the event that any of
the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. Accordingly, it is agreed that the
Parties shall be entitled to seek an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement, this being in addition to any other remedy to which they are
entitled at law or in equity. The remedies of the Parties under this Agreement
are cumulative and shall not exclude any other remedies to which any person may
be lawfully entitled.

 

f.

No failure by any Party to insist on the strict performance of any covenant,
duty, agreement, or condition of this Agreement or to exercise any right or
remedy on a breach shall constitute a waiver of any such breach or of any other
covenant, duty, agreement, or condition.




g.

In the event of any legal action (including arbitration) to enforce or interpret
the provisions of this Agreement, the non-prevailing Party shall pay the
reasonable attorneys’ fees and other costs and expenses including expert witness
fees of the prevailing Party in such amount as the court shall determine. In
addition, such non-prevailing Party shall pay reasonable attorneys’ fees
incurred by the prevailing Party in enforcing, or on appeal from, a judgment in
favor of the prevailing Party. The preceding sentence is intended by the Parties
to be severable from the other provisions of this Agreement and to survive and
not be merged into such judgment.




h.

The facts recited in the section entitled “Recitals” are hereby conclusively
presumed to be true as between and affecting the Parties.




i.

This Agreement will inure to the benefit of, and be binding upon, the Parties
and their respective successors and assigns.




j.

This Agreement is the result of negotiations by and between the Parties, and
each Party has had the opportunity to be represented by independent legal
counsel of its choice. This Agreement is the product of the work and efforts of
all Parties, and shall be deemed to have been drafted by all Parties. In the
event of a dispute, no Party shall be entitled to claim that any provision
should be construed against any other Party by reason of the fact that it was
drafted by one particular Party.




k.

When a reference is made in this Agreement to an Article, Section, Subsection,
Exhibit, or Schedule, such reference shall be to said item of this Agreement
unless otherwise indicated. The Exhibits and Schedules identified in this
Agreement are incorporated herein by reference and made a part hereof as if set
out in full herein.




l.

Each Party agrees (i) to furnish upon request to each other Party such further
information; (ii) to execute and deliver to each other Party such other
documents; and, (iii) to do such other acts and things, all as another Party may
reasonably request for the purpose of carrying out the intent of this Agreement
and the transactions envisioned hereunder. However, this provision shall not
require that any additional representations or warranties be made and no Party
shall be required to incur any material expense or potential exposure to legal
liability pursuant to this section.




m.

All notices, requests and demands hereunder shall be in writing and delivered by
hand, by Electronic Transmission, by mail, or by recognized commercial
over-night delivery service (such as Federal Express or UPS), and shall be
deemed given (a) if by hand delivery, upon such delivery; (b) if by Electronic
Transmission, upon telephone confirmation of receipt of same; (c) if by mail,
fortyeight (48) hours after deposit in the United States mail, first class,
registered or certified mail, postage prepaid; or, (d) if by recognized
commercial over-night delivery service, upon such delivery.

 

2

 


 



1.

Each Party hereby expressly consents to the use of Electronic Transmission for
communications and notices under this Agreement. For purposes of this Agreement,
“Electronic Transmission” means a communication (i) delivered by Fax or E-Mail
when directed to the Fax number or E-Mail address, respectively, for that
recipient on record with the sending Party; and, (ii) that creates a record that
is capable of retention, retrieval, and review, and that may thereafter be
rendered into clearly legible tangible form.




2.

Any Party may alter the Fax number, E-Mail address, physical address, or postage
address to which communications or copies are to be sent by giving notice of
such change of address to the other Parties in accordance with the provisions of
this section.




n.

For purposes of this Agreement, (i) those words, names, or terms which are
specifically defined herein shall have the meaning specifically ascribed to
them; (ii) wherever from the context it appears appropriate, each term stated
either in the singular or plural shall include the singular and plural; (iii)
wherever from the context it appears appropriate, the masculine, feminine, or
neuter gender, shall each include the others; (iv) the words “hereof”, “herein”,
“hereunder”, and words of similar import, when used in this Agreement, shall
refer to this Agreement as a whole, and not to any particular provision of this
Agreement; (v) all references to “Dollars” or “$” shall be construed as being
United States Dollars; (vi) the term “including” is not limiting and means
“including without limitation”; and, (vii) all references to all statutes,
statutory provisions, regulations, or similar administrative provisions shall be
construed as a reference to such statute, statutory provision, regulation, or
similar administrative provision as in force at the date of this Agreement and
as may be subsequently amended.   




EXECUTION




IN WITNESS WHEREOF, this DEBT SETTLEMENT AGREEMENT has been duly executed by the
Parties. Each of the undersigned Parties hereby represents and warrants that it
(i) has the requisite power and authority to enter into and carry out the terms
and conditions of this Agreement, as well as all transactions contemplated
hereunder; and, (ii) it is duly authorized and empowered to execute and deliver
this Agreement.







DEBT SETTLEMENT AGREEMENT (the “Agreement”) is entered into effective as of the
12th day of January, 2016 (the “Effective Date”), by and between ERWIN VAHLSING
(“Creditor”); and, (“ALKM”). Creditor and ALKM are sometimes referred to
collectively herein as the “Parties”, and each individually as a “Party”.




CREDITOR:

ALKM:




ALKAME HOLDINGS, INC.

______________________

ERWIN VAHLSING

BY:  __________________________

NAME:  _______________________




TITLE:  _______________________










3